

115 SRES 437 IS: Supporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.
U.S. Senate
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 437IN THE SENATE OF THE UNITED STATESMarch 19, 2018Mr. Brown (for himself and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the goals of World Tuberculosis Day to raise awareness about tuberculosis.
	
 Whereas ¼ of the population of the world is infected with the tuberculosis bacterium (commonly referred to as TB);
 Whereas the World Health Organization (commonly referred to as the WHO) estimates that 10,400,000 people were newly infected with TB in 2016, 10 percent of whom were also infected with the human immunodeficiency virus (commonly referred to as HIV);
 Whereas, in 2016, TB killed an estimated 1,700,000 people, causing more deaths worldwide than any other single infectious agent;
 Whereas more than 80 percent of TB deaths among HIV-negative people in 2016 occurred in Africa and Southeast Asia, and India accounted for 33 percent of global HIV-negative TB deaths;
 Whereas TB is a leading killer of people infected with HIV, and 400,000 people with HIV died of TB in 2016;
 Whereas additional vulnerable populations at high risk for developing TB include pregnant women and newborns;
 Whereas TB is 1 of the 5 leading causes of death among adult women between the ages of 20 and 59 in low-income countries, and women with TB can face stigma, discrimination, and in some settings ostracization by their families and communities;
 Whereas the global TB epidemic and the spread of drug-resistant TB present a persistent public health threat to the United States because the disease does not recognize borders;
 Whereas antibiotic-resistant pathogens are a growing problem worldwide, and drug-resistant TB can occur when the drugs used to treat TB are misused or mismanaged;
 Whereas studies have demonstrated direct person-to-person transmission of drug-resistant TB; Whereas multi-drug resistant TB (commonly referred to as “MDR-TB”) is caused by bacteria with resistance to rifampin and isoniazid, the 2 most potent treatments for TB infection;
 Whereas, according to the 2017 WHO Global Tuberculosis Report, in 2016 an estimated 4.1 percent of all new TB cases and 19 percent of previously treated cases were MDR-TB or rifampin-resistant TB;
 Whereas, in 2016, an estimated 600,000 people around the world developed MDR-TB or rifampin-resistant TB and those drug-resistant strains caused approximately 240,000 deaths worldwide;
 Whereas extensively drug-resistant TB (commonly referred to as “XDR-TB”) is a rare type of TB that is resistant to nearly all medicines, and therefore can be very difficult and expensive to treat, especially among patients with HIV and acquired immune deficiency syndrome (commonly referred to as AIDS);
 Whereas, according to the 2017 WHO Global Tuberculosis Report, in 2015, 123 countries reported at least 1 case of XDR-TB;
 Whereas, in 2016, the Centers for Disease Control and Prevention estimated that the cost of treating a single patient with MDR-TB in the United States averaged $160,000, and the average cost of treating a patient with XDR-TB was even higher at $513,000, compared with $18,000 to treat a patient with drug-susceptible TB;
 Whereas MDR-TB and XDR-TB cases in the United States between 2005 and 2007 collectively cost the health care system an estimated $53,000,000, according to an analysis by the Centers for Disease Control and Prevention;
 Whereas, in a 2000 report, the Institute of Medicine found that a decrease in TB control funding and the spread of HIV and AIDS caused a resurgence of TB in the late 1980s and early 1990s;
 Whereas a total of 9,272 TB cases were reported in the United States in 2016, representing all 50 States and the District of Columbia, and up to 13,000,000 people in the United States may be living with latent TB infection;
 Whereas 75 percent of States have reported an increase in the proportion of complex cases of TB in recent years due to factors such as homelessness, HIV infection, drug resistance, substance abuse, refugee status, and other factors;
 Whereas the rate of TB disease in African Americans is 8 times higher than the rate in White non-Hispanic Americans, and significant disparities exist among other minorities in the United States, including Native Americans and Alaska Natives, Asian Americans, and Hispanic Americans, with 86 percent of all reported TB cases in the United States in 2016 occurring in racial or ethnic minorities;
 Whereas, globally in 2016, an estimated 1,000,000 children developed TB and 250,000 children died of TB;
 Whereas smoking greatly increases the risk of death from TB, and more than 20 percent of TB cases worldwide may be attributable to smoking;
 Whereas diabetes is a major risk factor for TB, and people with diabetes are more likely to develop TB and have a higher risk of death due to TB;
 Whereas bedaquiline is an antibiotic that boosts an MDR-TB patient’s chance of survival from approximately 50 percent to as much as 80 percent, and through a public-private partnership, the United States Agency for International Development (commonly referred to as USAID) assists more than 8,000 patients in almost 40 countries in accessing this new medication;
 Whereas Bacillus Calmette-Guerin, a TB vaccine that is known as BCG, provides some protection to children but has had little epidemiologic impact on TB worldwide; Whereas there is a critical need for new drugs, diagnostics, and vaccines for controlling the global TB epidemic;
 Whereas the WHO has called for “global solidarity and action” to support a 20-year strategy to end the global TB epidemic;
 Whereas the enactment of the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public Law 110–293; 122 Stat. 2918), and the Comprehensive Tuberculosis Elimination Act of 2008 (Public Law 110–392; 122 Stat. 4195) provided a historic United States commitment to the global eradication of TB, including a commitment to treat 4,500,000 TB patients and 90,000 MDR-TB patients between 2009 and 2013 and to provide additional treatment through coordinated multilateral efforts;
 Whereas USAID provides financial and technical assistance to 23 countries highly burdened by TB, helps to support the development of new diagnostic and treatment tools, and is authorized to support research to develop new vaccines to combat TB;
 Whereas TB incidence in the countries that receive bilateral TB funding from the United States through USAID has decreased by nearly 1/5 since 2000;
 Whereas the Centers for Disease Control and Prevention, partnering with other entities of the United States and individual States and territories, directs the national TB elimination program, coordinates TB surveillance, technical assistance, and prevention activities, and helps to support the development of new diagnostic, treatment, and prevention tools to combat TB;
 Whereas the National Institutes of Health, through its many institutes and centers, plays the leading role in basic and clinical research on the identification, treatment, and prevention of TB;
 Whereas the Global Fund to Fight AIDS, Tuberculosis, and Malaria (commonly referred to as the Global Fund), to which the United States is a top financial donor, provides more than 65 percent of all international financing for TB programs;
 Whereas, to date, Global Fund-supported programs have detected and treated 17,400,000 cases of TB; and
 Whereas March 24, 2018, is World Tuberculosis Day, a day that commemorates the date in 1882 on which Dr. Robert Koch announced his discovery of Mycobacterium tuberculosis, the bacteria that causes TB: Now, therefore, be it
	
 That the Senate— (1)supports the goals of World Tuberculosis Day to raise awareness about tuberculosis;
 (2)commends the progress of tuberculosis bacteria elimination efforts by entities that include the Interagency Working Group on U.S. Government-Sponsored International Exchanges and Training, the United States Agency for International Development, the Centers for Disease Control and Prevention, the National Institutes of Health, the World Health Organization, and the Global Fund to Fight AIDS, Tuberculosis, and Malaria; and
 (3)reaffirms the commitment to strengthen the United States leadership and effectiveness of the global response to tuberculosis.